           Case: 1:19-cv-08271 Document #: 13 Filed: 01/30/20 Page 1 of 1 PageID #:91

                                                 United States District Court
                                                 Northern District of Illinois

In the Matter of

 Robert Hossfeld
                          v.                                               Case No. 19-CV-08271
                                                                             Designated Magistrate Judge
 Leads Infinity LLC et al.                                                            Sidney I. Schenkier



                               FINDING OF RELATEDNESS PURSUANT TO
                                          LOCAL RULE 40.4

  In accordance with the provisions of Local Rule 40.4 of this Court, I find the above captioned
case, presently pending on the calendar of Judge Matthew F. Kennelly to be related to 19-cv-
03492 which is pending on my calendar. Accordingly, I request that the Executive Committee
order said case to be reassigned to my calendar as a related case.



                                                            ________________________________
                                                                    Judge Steven C. Seeger

Date: Thursday, January 30, 2020



                               ORDER OF THE EXECUTIVE COMMITTEE

   IT IS HEREBY ORDERED that the above captioned case be reassigned to the calendar of
Judge Steven C. Seeger


                                                       ENTER

                                     FOR THE EXECUTIVE COMMITTEE




                                                            _____________________________________
                                                             Chief Judge Rebecca R. Pallmeyer
Dated:Thursday, January 30, 2020

District Reassignment - Finding of Relatedness
